TatjIaeeeeo, J.
The record of this suit presents proceedings so anomalous and irregular, that we find it impracticable to render a deoree in the case. The action is founded upon a joint contract. The petition alleges indebtedness by the defendant in her own right, and as tutrix of her minor children, and prays judgment against her in her own right alone. The defendant was not cited in her capacity of tutrix. Wo arc at a loss to know whether the jury intended to render their verdict against both the parties alleged against, or against one of them alone. The judgment, as written up, does not seem to be sustained by the verdict. We think the ends of justice require that the case should be remanded.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be annulled and avoided. It is further ordered, that the case be remanded to the Court of the first instance to be proceeded with according to law, with leave to the parties to amend tlioir pleadings, the plaintiff and appellee paying costs of this appeal.
Rehearing refused.